Title: To George Washington from Henry Laurens, 19 January 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 19th Jany 1778.

Your Excellency will receive by the present conveyance a Letter which I had the honour of writing the 14th & was returned to me with a Report that Susquehana was impassable.
Congress having upon further consideration judged it impolitic & unnecessary to inform the Court of Great Britain authentickly of the suspension of Genl Burgoyne’s embarkation until such information shall proceed from him, have directed me to desire your Excellency will delay the intended requisition for passports to General Howe for further determination. I have the honour to be &ca.
